Case 2:20-bk-02178-MCW   Doc 27   Filed 09/11/20   Entered 09/11/20 12:56:04   Desc
                                  Page 1 of 4
Case 2:20-bk-02178-MCW   Doc 27   Filed 09/11/20   Entered 09/11/20 12:56:04   Desc
                                  Page 2 of 4
Case 2:20-bk-02178-MCW   Doc 27   Filed 09/11/20   Entered 09/11/20 12:56:04   Desc
                                  Page 3 of 4
Case 2:20-bk-02178-MCW   Doc 27   Filed 09/11/20   Entered 09/11/20 12:56:04   Desc
                                  Page 4 of 4
